DETAILED ACTION
1.	Claims 1-15 of application 16/733,464, filed on 3-January-2020, are presented for examination.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 103
2.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

2.2 	Claims 1-3, 9, 11 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Yeh (Y), USP 4,998,595, in view of Lai (L), UK Patent Application GB 2285418.
	
2.3	Yeh discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 1-3, 9, 11 and 13-14.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Lai describes these features, including:
Claim 1:  A lifting device for a vehicle comprising a chassis [Y: col. 1;ln. 66 – 2:26], and a plurality of primary ground wheels for rollably supporting said chassis on an underlying ground surface in a normal travel mode of said vehicle [Y: 2:43-47 (front and rear wheels); see also Fig. 2], said primary ground wheels including front and rear wheels spaced apart in a longitudinal direction of the vehicle [Y: 2:43-47], said device comprising: 
front and rear lifting mechanisms installed, or configured for installation, in an undercarriage of said vehicle in respective positions residing proximate opposing front and rear ends of the vehicle [Y: 2:43-62 (front and rear driving wheel assemblies and hydraulic cylinders); 3:6-22 (describes the lifting functions of the hydraulic cylinders); Fig. 2 (22)], each of said lifting mechanisms comprising:
one or more actuators directly or indirectly attached, or configured for direct or 
indirect attachment, to the chassis of the vehicle [Y: 2:43-62 (the hydraulic cylinders are connected to the frame that is attached to the chassis); Fig. 1 (22)]; and 
a ground engagement unit attached to said one or more actuators and movable
 downwardly away from said chassis by operation of said one or more actuators to force said one or more ground engagement units downwardly against the ground surface and thereby lift the chassis upwardly away from said ground surface [Y: 2:49-55; 3:6-22; Figs. 1-3]; 
`	said ground engagement unit comprising: 
a frame spanning, or arranged to span, in a transverse direction of 
transverse relation to the longitudinal direction of the vehicle [Y: 2:43—47 (a frame at each end of the vehicle and fixed to the frame cross member of the chassis); Fig. 1 (3)]; 
a driven auxiliary wheel [Y: 2:50 (a small driven wheel); 3:14-22; Fig. 1 
(21)]; and 
a dedicated drive motor for said driven auxiliary wheel [Y: 50 (a small 
wheel driven by a hydraulic motor); 3:14-22; Fig. 1 (21)]; 
wherein two driven auxiliary wheels are of the front and rear lifting mechanisms are operable in at least a bidirectional manner rotating in opposite directions to one another [L: 2:23-33 (control the wheel motors to be driven in opposite rotations to rotate the vehicle about its centre)].

Claim 2:  wherein the two driven auxiliary wheels are also operable in a unidirectional manner rotating in a same direction as one another [Y: 3:19-22 (each driven small wheel can be driven to the left or the right); L: 2:18-22 (the driven wheels are driven clockwise or counterclockwise, so as to move the vehicle transversely to the right or the left into a parking site)].

Claim 3:  wherein each driven auxiliary wheel is drivable in two opposing directions [Y: 3:19-22 (each driven small wheel can be driven to the left or the right); L: 2:18-22 (the driven wheels are driven clockwise or counterclockwise, so as to move the vehicle transversely to the right or the left into a parking site), or 2:23-33 (control the wheel motors to be driven in opposite rotations to rotate the vehicle about its centre)].

Claim 9:  wherein the one or more actuators of each lifting mechanism comprise two actuators attached to the frame thereof at spaced apart positions in the transverse direction [Y: 2:47-58 (the driving wheel assemblies (Fig. 1 (2)), including the hydraulic cylinders (22), are connected to each side (i.e. end) of each frame)].

Claim 11:  in combination with said vehicle, wherein the front and rear lifting mechanisms are installed in the undercarriage of said vehicle at said positions residing proximate said opposing front and rear ends of the vehicle [Y: 2:43-62 (front and rear driving wheel assemblies and hydraulic cylinders installed between the front and rear bumpers and front and rear wheels respectively); 3:6-22 (describes the lifting functions of the hydraulic cylinders); Fig. 2 (22)], with the one or more actuators directly or indirectly attached to the chassis of the vehicle [Y: 2:47-58 (the driving wheel assemblies (Fig. 1 (2)), including the hydraulic cylinders (22), are connected to each side (i.e. end) of each frame)].

Claim 13:  with said vehicle situated beside an available parking space situated between two parked vehicles, operating the one or more actuators of each lifting mechanism to thereby lift the primary ground wheels from the ground surface, and using the driven auxiliary wheels to drive the vehicle laterally into said available parking space [Y: 2:49-55; 3:6-22; L: 2:14-22 (the deploying cylinders push out the elevating cylinders to lift the vehicle off of the ground, wherein the driven wheels are driven clockwise or counterclockwise, so as to move the vehicle transversely to the right or the left into a parking site)].

Claim 14:  perform a U-turn, the method comprising, operating the one or more actuators of each lifting mechanism 15to thereby lift the primary ground wheels from the ground surface [L: 2:14-22 (the deploying cylinders push out the elevating cylinders to lift the vehicle off of the ground)], and using the driven auxiliary wheels to swivel the vehicle about an upright axis [L: 2:23-33 (control the wheel motors to be driven in opposite rotations to rotate the vehicle about its centre)].

2.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the lateral driving device of Yeh, with the mechanism for maneuvering a wheeled vehicle as disclosed by Lai, because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim Objections
3.	In regard to the 35 U.S.C. § 103 rejections noted above, claims 4-8, 10, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
4.	The following prior art, discovered in an updated search, was made of record and is considered pertinent to Applicant’s disclosure, and consists of documents A-H and N on the attached PTO-892 Notice of References Cited:
	Documents A and N define documents of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled in the art.
	Documents B-H define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
5.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661